     Case: 3:20-cr-00009-RAM-RM Document #: 51 Filed: 01/15/21 Page 1 of 4




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:20-cr-0009
                                                )
JOHN MICHAEL BURGOS,                            )
                                                )
                      Defendant.                )
                                                )

                                           ORDER
       BEFORE THE COURT is the motion of John Michael Burgos (“Burgos”) to allow
Burgos to appear via videoconference for his sentencing hearing, filed January 15, 2021. (ECF
No. 47.) For the reasons stated below, the Court will grant Burgos’ motion.
       On February 27, 2020, the grand jury charged Burgos with a one-count indictment for
unlawful possession of a machinegun. On September 28, 2020, the Court accepted Burgos’
plea of guilty to count one of the indictment. Burgos’ sentencing hearing is set for January
21, 2021.
       On January 15, 2021, Burgos filed a motion requesting the Court to enter an order
authorizing Burgos to appear at the sentencing hearing via video-link. The United States has
not responded to Burgos’ request to conduct the sentencing by videoconference.
       Federal Rule of Criminal Procedure 43 requires that a "defendant must be present at
. . . sentencing." Fed. R. Crim. P. 43(a)(3). Nevertheless, in light of the COVID-19 pandemic,
Congress recently provided certain circumstances under which a sentencing may be
conducted by videoconference. On March 27, 2020, Congress passed the Coronavirus Aid,
Relief, and Economic Security Act (“CARES Act”). The Act was signed into law by the
President of the United States that same day. Among its many provisions, the CARES Act
authorizes district courts to use videoconferencing to hold felony sentencings under
appropriate circumstances and with the consent of the defendant after consultation with
counsel. See CARES Act, § 15002(b)(2), H.R. 748, 248-49; id. § 15002 (b)(4) (“Video
teleconferencing . . . authorized under paragraph . . . (2) may only take place with the consent
      Case: 3:20-cr-00009-RAM-RM Document #: 51 Filed: 01/15/21 Page 2 of 4
United States v. Burgos
Case No. 3:20-cr-0009
Order
Page 2 of 4

of the defendant . . . after consultation with counsel.”). Specifically, the following three
conditions must be met: (1) the Judicial Conference of the United States must “find[] that
emergency conditions due to the national emergency declared by the President . . . with
respect to the [COVID-19] will materially affect the functioning of [] the Federal courts
generally;” (2) the chief judge of a district court covered by that finding must “specifically
find[] . . . that . . . felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure
cannot be conducted in person without seriously jeopardizing public health and safety;” and
(3) “the district judge in a particular case finds for specific reasons that the plea or sentencing
in that case cannot be further delayed without serious harm to the interests of justice.” See
id. § 15002(b)(2).
        On March 29, 2020, the Judicial Conference of the United States found, pursuant to
the CARES Act, that emergency conditions due to the national emergency declared by the
President with respect to COVID-19 have materially affected and will materially affect the
function of the federal courts generally.
        On April 9, 2020, the Chief Judge of the District Court of the Virgin Islands entered a
third general order responding to the COVID-19 pandemic (“CARES Act order”). In that
order, the Chief Judge found that felony sentencings under Rule 32 of the Federal Rules of
Criminal Procedure cannot be conducted in person in this judicial district without seriously
jeopardizing public health and safety. As such, the April 9, 2020 Order authorized the use of
videoconferencing to conduct felony sentencings for a period of 90 days. On July 8, 2020,
October 6, 2020, and January 4, 2021, the Chief Judge extended the initial CARES Act order,
each time for another 90-day period unless terminated earlier. The current order extends
the authorization until April 4, 2021.
        Burgos asserts that he has been informed of his right to be physically present at his
sentencing. He affirms that he was also told he could “waive the in-court appearance in favor
of videoconferencing and he has agreed.” (ECF No. 47 at 4.) Furthermore, Burgos reports that
it is his “counsel’s understanding that the Government does not oppose the motion for a
videoconference hearing.” Id. at 5.
      Case: 3:20-cr-00009-RAM-RM Document #: 51 Filed: 01/15/21 Page 3 of 4
United States v. Burgos
Case No. 3:20-cr-0009
Order
Page 3 of 4

        Burgos asserts that he has been detained for eleven months, since February 21, 2020,
for this matter. Burgos represents that the “[t]he count to which the Defendant [pled] has an
offense level of 18 and adjusted offense level of 15 and a guideline range of 18-24 months.”
Id. Burgos further contends that the Bureau of Prisons (“BOP”) cannot consider him for early
release to home confinement pursuant to its authority under 18 U.S.C. § 3624(c)(2) and the
CARES Act until he has been sentenced in this matter.
        Since the enactment of the CARES Act, most district courts have found that serious
harm to the interests of justice exists when delay risks harm to a defendant's due process
rights by, for example, forcing a defendant to serve greater time in custody than the guideline
range would recommend for his offense. Cf. United States v. Short, No. 3:15-CR-0174, 2020
U.S. Dist. LEXIS 72509 (D. Conn. Apr. 24, 2020); United States v. Collazo, No. 2:19-00120, 2020
U.S. Dist. LEXIS 67949 (S.D.W.V. Apr. 17, 2020); United States v. Emory, No. 19-00109 JAO,
2020 U.S. Dist. LEXIS 66148 (D. Haw. Apr. 13, 2020); United States v. Jones, No. 19-225, 2020
U.S. Dist. LEXIS 58149 (D. Minn. Apr. 2, 2020); United States v. Harry, No. 19-cr-535, 2020
U.S. Dist. LEXIS 56323 (E.D.N.Y. Mar. 31, 2020).
        Here, while Burgos has not yet served the minimum term of the guideline range, a
delay in the sentencing hearing will result in a delay of the BOP’s consideration of Burgos for
home confinement. As such, Burgos will not be eligible for any release consideration until
this Court sentences him. Similar to forcing a defendant to serve greater time in custody than
recommended for his offense, delaying the sentencing hearing in this matter would leave
Burgos in a state of limbo—where the BOP cannot consider him for early release to home
confinement because he has not yet been sentenced by this Court.
        Moreover, the number of COVID-19 cases in the Virgin Islands has increased
significantly over the last five weeks. This recent spike has caused the Court to pause its
resumption of normal operations. As such, it may be a significant time before the Court can
safely resume in-person proceedings. In the meantime, the backlog of cases and hearings
delayed continues to rise. Given these circumstances, the Court finds that the sentencing
hearing in this matter cannot be delayed without serious harm to the interests of justice. See,
e.g., United States v. Hernandez, 2020 WL 2850222, at *3 (C.D. Cal. June 1, 2020) (concluding
      Case: 3:20-cr-00009-RAM-RM Document #: 51 Filed: 01/15/21 Page 4 of 4
United States v. Burgos
Case No. 3:20-cr-0009
Order
Page 4 of 4

that the sentencing hearing could not be delayed without serious harm to the interests of
justice because delay “would only add to the enormous backlog of criminal and civil matters
facing this Court, and every Judge in this District, when normal operations resume”); United
States v. Soe, 2020 WL 3483588, at *3 (C.D. Cal. June 25, 2020) (same).
        The premises considered, it is hereby
        ORDERED that Burgos’ motion, ECF No. 47, to conduct the sentencing in this matter
by videoconference is GRANTED; and it is further
        ORDERED that the public may access the audio of the videoconference proceedings
in this matter by calling 1-888-251-2909 and entering access code 5157509#.


Date: January 15, 2021                                   /s/ Robert A. Molloy
                                                         ROBERT A. MOLLOY
                                                         District Judge
